Title: From George Washington to Lewis Murarius, 9 August 1798
From: Washington, George
To: Murarius, Lewis



Sir
Mount Vernon 9th Augt 1798

I have had the honor to receive your favour of the 16th Ulto and thank you for your politeness in offering to become a member of my Military family. But as I do not mean to form One until the time is near at hand when I shall take the Field, and then a variety of circumstances must combine in my choice—It is my wish that you may not forego any other prospects in expectation of being admitted therein. I am Sir Your Most Obedt Hble Servt

Go: Washington

